EXHIBIT 10.1
June 30, 2008
Martin J. Sullivan,
American International Group, Inc.,
70 Pine Street,
New York, New York 10270.
Martin:
          The Board appreciates your efforts and contributions as President and
Chief Executive Officer over the past three years. On behalf of American
International Group, Inc. (“AIG”), we are proposing the following retirement and
transition arrangements in recognition of over thirty-five years of service.
     1. Acceptance of Resignation
          This letter will serve as acceptance of your resignation as an officer
and director of AIG and as an officer and/or director of any of its affiliated
companies. The effective date of your resignation will be July 1, 2008.
     2. Benefits
          AIG agrees that your resignation is for “Good Reason” for purposes of
your Employment Agreement with AIG, dated June 27, 2005, and amended by the
letter dated March 12, 2008 (together, your “Employment Agreement”), and waives
any related notice or cure provisions in your Employment Agreement.
          Schedule A sets forth the payments and benefits that you are entitled
to receive under Section 9(c) of your Employment Agreement. Schedule B sets
forth the long-term incentive and equity-based awards that are subject to
Section 5 of the March 12, 2008, amendment to your Employment Agreement,
specifies the dates on which you may exercise or will receive cash or shares in
settlement of those awards and identifies the dates on which any previously
vested option awards will expire. In addition, AIG agrees to pay or provide you
with (a) a cash payment in respect of your accrued and unused vacation within
30 days of July 1, 2008, and (b) an office and an assistant through December 31,
2008.

 



--------------------------------------------------------------------------------



 



          In consideration of your service to AIG, you will be treated as
continuing employment for purposes of the long-term incentive and equity-based
awards set forth on Schedule C, which also sets forth the dates on which you
will receive cash or shares in settlement of those awards. For purposes of the
Performance RSUs for the 2007-2008 and 2008-2009 performance periods under AIG’s
Partners Plan and the 2006-2008 performance period under AIG’s Senior Partners
Plan, your awards will be prorated in accordance with the treatment provided for
participants who retire with the consent of AIG (which proration is reflected on
Schedule C), and the awards will be delivered or paid on the same schedule and
basis as if you had remained employed.
          AIG agrees to satisfy all obligations to you under the Assurance
Agreement, by AIG in favor of eligible employees dated as of June 27, 2005,
relating to certain obligations of Starr International Company, Inc. under its
Deferred Compensation Profit Participation Plans (the “SICO Plans”), as if you
had remained employed with AIG through normal retirement age. As a condition to
this benefit, you agree to take all actions that the Compensation Committee may
reasonably request upon reasonable advance written notice to effect the
reinstatement of your outstanding awards under the SICO Plans (other than a
requirement to enter into restrictive covenants other than, or for periods that
extend beyond, those provided for in this letter). Schedule D sets forth the
contingent AIG shares allocated to you under the SICO Plans.
          AIG confirms that you have been approved for early retirement under
AIG’s Excess Retirement Income Plan and Supplemental Executive Retirement Plan,
and, to the extent you so request, AIG will use best efforts to cause the
trustees of AIG’s United Kingdom Pension Plan to approve you for early
retirement treatment under that plan. Schedule E sets forth the AIG defined
benefit pension plans in which you participate. Your actual benefits under each
of these plans will commence and be determined in accordance with the terms of
the plans and the elections that have been or may be made by you. In lieu of the
provision of life insurance benefits under Section 9(c)(iv) of your Employment
Agreement, you shall continue to participate (generally on the same basis as you
currently do) in, and be provided coverage under, the life insurance
arrangements in which you currently participate or are provided coverage under
for the period specified therein, and in lieu of the provision of benefits under
Section 9(c)(vi) of your Employment Agreement, you shall participate in AIG’s
retiree medical and life insurance programs (generally on the same basis as
other participants in AIG’s Executive Severance Plan as currently in effect)
following the provision of benefits under Section 9(c)(iv) of your Employment
Agreement.
     3. No Other Benefits; Release Required
          (a) No Other Benefits. Except as described in this letter and the
attached Schedules, you will have no rights to any further compensation under
your Employment Agreement or under any long-term or equity-based compensation
plan of AIG. All other benefits, if any, due to you following the effective date
of your resignation shall be determined in accordance with the plans, policies
and practices of AIG. You will not participate in any severance plan, policy or
program of AIG. You acknowledge and agree that any of your long-term incentive
or equity-based awards granted under any AIG plan that are not reflected on
Schedule B or Schedule C will be forfeited due to your resignation before the
relevant vesting date, and you expressly waive any right or claim to those
awards. You acknowledge that you will

-2-



--------------------------------------------------------------------------------



 



not be entitled to any long-term incentive or equity-based compensation under
any AIG plan or the SICO Plans other than the compensation and benefits set
forth on Schedule B through Schedule D, and that you are not eligible to receive
retirement benefits under any defined benefit pension plans of AIG other than
those plans listed on Schedule E.
     (b) Release Required. Notwithstanding any other provision of your
Employment Agreement or this letter to the contrary, you acknowledge and agree
that any and all payments and benefits to which you are entitled under Section
9(c) of your Employment Agreement or due to this letter are conditional upon and
subject to your execution of a general release and waiver, in the form set forth
on Schedule F, of all claims you may have against AIG and its directors,
officers and affiliates, except as to matters covered by provisions of your
Employment Agreement that expressly survive the termination of your Employment
Agreement or by this letter or as otherwise expressly excluded in the general
release. If the general release and waiver does not become effective and
irrevocable within 45 days of the date of this letter, you will waive all rights
to benefits under this letter.
     4. Continuing Covenants; Forfeiture
          (a) Covenants. You and AIG acknowledge and agree as follows:
               (1) Without limitation on any other remedies specified in
Section 12 of your Employment Agreement, your payments and benefits under
Section 9(c) of your Employment Agreement will be subject to your compliance
with the Restrictive Covenants set forth in
Sections 11(a), (b), (d), (e) and (f) of your Employment Agreement (taking into
account the exceptions set forth therein) for a “Restricted Period” of 12 months
following July 1, 2008.
               (2) Notwithstanding anything to the contrary in Section 5 of the
March 12, 2008, amendment to your Employment Agreement or in AIG’s Executive
Severance Plan or this letter, you will not be subject to any restrictions on
“solicitation” or other restrictive covenants set forth in the award agreements
or plans applicable to the awards set forth on Schedule B through Schedule D.
However, your entitlement to receive or exercise those awards instead will be
subject to the following conditions only:
          (A) You will comply with the Restrictive Covenants set forth in
Sections 11(a)(i) through 11(a)(iii) (taking into account the exceptions set
forth in Sections 11(a)(iii) and 11(a)(iv)) of your Employment Agreement for a
“Restricted Period” of 12 months following July 1, 2008.
          (B) You will comply with the Restrictive Covenants set forth in
Section 11(a)(v) of your Employment Agreement for a “Restricted Period” of
24 months following July 1, 2008.
          (C) You will not, in any manner, directly or indirectly, (1) Solicit
any Client to transact business with a “Competitive Business” (as defined in
Section 11(a)(ii) of your Employment Agreement) or to reduce or refrain from
doing any business with AIG or its subsidiaries or (2) interfere with or damage
(or attempt to interfere with or damage) any relationship between AIG or its
subsidiaries and any such Client, in each case for a period of 36 months
following July 1, 2008. For this purpose, “Solicit” means any direct or indirect
communication of any kind whatsoever, regardless of by whom initiated, inviting,
advising, encouraging or requesting any person or entity, in any manner, to take
or refrain from taking any action, and “Client” means any client or prospective
client of AIG and its subsidiaries to whom you

-3-



--------------------------------------------------------------------------------



 



provided services, or for whom you transacted business, or whose identity became
known to you in connection with your relationship with or employment by AIG. AIG
agrees that, notwithstanding anything contained in this clause (C), it shall not
be a violation of any portion of this clause (C) for you to Solicit any Client
to transact business with a private equity firm or hedge fund to the extent
permitted by Section 11(a)(iv)(B) of your Employment Agreement.
          (D) If you fail to satisfy any of the conditions set forth in clauses
(A) through (C) above, or if you fail to fulfill the duties described in
Sections 11(b), (d), (e) and (f) of your Employment Agreement, you will forfeit
the right to receive any of the long-term incentive and equity-based awards set
forth on Schedule B through Schedule D that have not vested (or, if applicable,
been exercised) prior to the date any such breach is determined to have
occurred, and, as a remedy for such breach, AIG will be entitled to immediately
terminate those awards and cease paying any amounts remaining due with respect
to any such awards.
               (3) AIG agrees that your retention of a copy of your electronic
rolodex will not violate any of the restrictive covenants in your Employment
Agreement, this letter or any other plan or agreement.
          (b) Forfeiture. Notwithstanding anything to the contrary in this
letter, no further payments or benefits shall be due under your Employment
Agreement or this letter if, at any time prior to the time when any payment is
made or benefit provided pursuant to your Employment Agreement or this letter,
the Board determines, in accordance with the procedures set forth in Section
9(a) of your Employment Agreement, that grounds existed, on or prior to July 1,
2008, for the Company to terminate your employment for “Cause” (as defined in
Section 9(a) of your Employment Agreement); provided, however, that you shall in
all events be entitled to receive the Accrued Obligations and the cash payment
in respect of your accrued and unused vacation described in Section 2 of this
letter.
     5. Section 409A
          You and AIG agree that your Employment Agreement will be interpreted
and administered in a manner that complies with Section 409A. Notwithstanding
anything in your Employment Agreement or Section 1 of this letter to the
contrary, you and AIG agree that your Employment Agreement will be interpreted
and administered so that distributions that are conditioned upon termination of
your employment with AIG will be conditioned upon your “separation from service”
with AIG within the meaning of Section 409A. For purposes of determining the
First Payment Date under your Employment Agreement and the commencement date of
any other payments or benefits that are subject to the six-month delay due to
Section 409A, your “separation from service” with AIG within the meaning of
Section 409A will be June 15, 2008. Each payment under your Employment Agreement
and any other AIG plan in which you participate (including the SICO Plans) will
be

-4-



--------------------------------------------------------------------------------



 



treated as a separate payment for purposes of Section 409A. Any reimbursements
to which you may be entitled will not offset any amounts payable to you under
your Employment Agreement or this letter, and any reimbursements will be made to
you no later than the end of the calendar year in which such expenses were
incurred and otherwise in accordance with the reimbursement rules of
Section 409A.
     6. General Provisions
          (a) Interpretation. Capitalized terms used in this letter that are not
defined in this letter have the meanings as used or defined in your Employment
Agreement. References to Schedules are to the Schedules attached hereto. The
words “include,” “includes” and “including” will be deemed to be followed by the
words “without limitation.” For the avoidance of doubt, notwithstanding that any
Schedule may provide for a payment or delivery date with respect to an award or
plan in which you participate, if the award or plan would provide for any
earlier payment on your death, the award or plan will control in that
circumstance. In addition, in the event of your death prior to the payment or
provision of benefits described in this letter and the Schedules attached
hereto, such payments or benefits will be provided to your estate (in the case
of insurance benefits, in accordance with terms of the relevant plan).
          (b) Entire Agreement; Amendments; Survival; Miscellaneous. This letter
constitutes the entire understanding and agreement between you and AIG with
regard to all matters addressed herein. Other than your Employment Agreement and
this letter, there are no other agreements, conditions, or representations, oral
or written, express or implied, with regard to the matters addressed herein.
This letter represents your and AIG’s mutual agreement with respect to your
compensation and benefits under your Employment Agreement, and in the event of
any express inconsistency between this letter and your Employment Agreement,
this letter will control. Except to the extent that this letter supersedes your
Employment Agreement, your Employment Agreement (including Section 13) will
survive in accordance with its terms. The provisions of Section 15 of your
Employment Agreement will apply to this letter as if set forth herein
(substituting references to “this Agreement” with “this letter”). This letter
may be amended only in writing, signed by the parties hereto.
*               *               *

-5-



--------------------------------------------------------------------------------



 



          If you agree that this letter appropriately represents our
understanding, please sign and return this letter, which will become a binding
agreement on our receipt.

            Very truly yours,

American International Group, Inc.
      By:   /s/ Andrew J. Kaslow         Andrew J. Kaslow        Senior Vice
President and
Chief Human Resources Officer     

Accepted and agreed:

     
/s/ Martin J. Sullivan
 
    
Martin J. Sullivan
   

 



--------------------------------------------------------------------------------



 



Schedule A

              § 9(c)   Payment or Benefit   Amount/Time Period   Payment Date
(i)
  Accrued Obligations   To be determined in accordance with the Employment
Agreement   To be paid in accordance with
§ 9(c)(i) of the Employment Agreement
 
           
(ii)
  Pro-Rata Bonus    $4,000,000   To be paid on First Payment Date
 
           
(iii)
  Severance    $15,000,000   To be paid in installments, beginning on First
Payment Date, in accordance with § 9(c)(iii) of the Employment Agreement, with
the first installment to be in the amount of $7.5 million
 
           
(iv)
  Continued active employee health benefits    36 months   To be provided
beginning July 1, 2008, with any related payment obligation subject to
Section 409A to be provided beginning on First Payment Date
 
           
(iv)
  Continued active employee life benefits    36 months   To be provided
beginning July 1, 2008, in accordance with the letter, with any reimbursement
payment and related payment obligation subject to Section 409A to be provided
beginning on First Payment Date*
 
           
(v)
  Additional age and service credit under AIG’s nonqualified pension plans  
 36 months   N/A
 
           
(vi)
  Retiree medical benefits   N/A   To be provided beginning July 1, 2011, in
accordance with the letter

 



--------------------------------------------------------------------------------



 



              § 9(c)   Payment or Benefit   Amount/Time Period   Payment Date
(vi)
  Retiree life benefits   N/A   To be provided beginning July 1, 2011, in
accordance with the letter (unless otherwise waived by the participant in
writing)

 

*   Between July 1, 2008, and the First Payment Date, the participant will make
any life insurance premium payments that become due, and AIG will reimburse the
participant on the First Payment Date. For the avoidance of doubt, the
participant will not be entitled to any related payment in respect of imputed
income (if any) associated with life insurance policies.

A-2



--------------------------------------------------------------------------------



 



Schedule B

          Award   Amount   Dates
06-07 Performance RSUs
  11,510 AIG shares   Vest and deliver January 1, 2010
 
       
AIG DCPPP RSUs
  32,000 AIG shares   Vest and deliver May 1, 2009
 
       
AIG DCPPP RSUs
  32,000 AIG shares   Vest and deliver May 1, 2010
 
       
04-06 Senior Partner Units
  $2,891,875 plus dividend-related payments   To be paid January 1, 2010, with
dividend-related payments to be made in accordance with plan terms for active
participants
 
       
05-07 Senior Partner Units
  $2,717,000 plus dividend-related payments   To be paid January 1, 2011, with
dividend-related payments to be made in accordance with plan terms for active
participants
 
       
AIG 2005 Senior Partners Plan
  $2,750,000 plus dividend-related payments   To be paid January 1, 2011, with
dividend-related payments to be made in accordance with plan terms for active
participants
 
       
Options to purchase AIG shares at $59.35/share
  25,000 options   Become exercisable in equal installments on September 1 of
2008 and 2009; terminate April 1, 2011
 
       
Options to purchase AIG shares at $71.00/share
  131,250 options   Become exercisable in equal installments on December 11
of 2008, 2009 and 2010; terminate April 1, 2011
 
       
Options to purchase AIG shares at $57.05/share
  107,553 options   Become exercisable in equal installments on December 13
of 2008, 2009 and 2010; terminate April 1, 2011
 
       
Options to purchase AIG shares at $65.99/share
  43,288 options   Become exercisable in equal installments on December 14
of 2008 and 2009; terminate April 1, 2011
 
       
Options to purchase AIG shares at $64.47/share
  12,500 options   Become exercisable December 16, 2008; terminate April 1, 2011
 
       
Options to purchase AIG shares at $46.53/share
  9,375 options   Exercisable now; terminate
December 14, 2008
 
       
Options to purchase AIG shares at $60.13/share
  7,500 options   Exercisable now; terminate
September 15, 2009

 



--------------------------------------------------------------------------------



 



          Award   Amount   Dates
Options to purchase AIG shares at $96.56/share
  7,000 options   Exercisable now; terminate December 14, 2010
 
       
Options to purchase AIG shares at $79.61/share
  15,000 options   Exercisable now; terminate April 1, 2011
 
       
Options to purchase AIG shares at $61.30/share
  40,000 options   Exercisable now; terminate April 1, 2011
 
       
Options to purchase AIG shares at $47.00/share
  40,000 options   Exercisable now; terminate April 1, 2011
 
       
Options to purchase AIG shares at $63.95/share
  40,000 options   Exercisable now; terminate April 1, 2011
 
       
Options to purchase AIG shares at $64.47/share
  37,500 options   Exercisable now; terminate April 1, 2011
 
       
Options to purchase AIG shares at $59.35/share
  25,000 options   Exercisable now; terminate April 1, 2011
 
       
Options to purchase AIG shares at $65.99/share
  43,287 options   Exercisable now; terminate April 1, 2011
 
       
Options to purchase AIG shares at $71.00/share
  43,750 options   Exercisable now; terminate April 1, 2011

B-2



--------------------------------------------------------------------------------



 



Schedule C

          Award   Amount   Dates
06-07 Performance RSUs
  11,510 AIG shares   Vest and deliver January 1, 2012
 
       
07-08 Performance RSUs
  28,800 AIG shares multiplied by percentage of Performance RSUs earned under
Partners Plan   Vest and deliver in equal installments on January 1 of 2011 and
2013
 
       
08-09 Performance RSUs
  9,600 AIG shares multiplied by percentage of Performance RSUs earned under
Partners Plan   Vest and deliver in equal installments on January 1 of 2011 and
2012
 
       
AIG DCPPP RSUs
  12,800 AIG shares   Vest and deliver March 1, 2012
 
       
04-06 Senior Partner Units
  $2,891,875 plus dividend-related payments   To be paid January 1, 2012, with
dividend-related payments to be made in accordance with plan terms for active
participants
 
       
05-07 Senior Partner Units
  $2,717,000 plus dividend-related payments   To be paid January 1, 2013, with
dividend-related payments to be made in accordance with plan terms for active
participants
 
       
06-08 Senior Partner Units
  1,667 Units, multiplied by value per Unit under Senior Partners Plan, plus
dividend-related payments   To be paid in equal installments on January 1 of
2011 and 2012, with dividend-related payments to be made in accordance with plan
terms for active participants

 



--------------------------------------------------------------------------------



 



Schedule D

          Award   Amount   Dates
SICO Plans
  218,433 AIG shares   To be delivered in accordance with the terms of the SICO
Plans (consistent with the participant’s elections)

 



--------------------------------------------------------------------------------



 



Schedule E
Plan*
AIG Retirement Plan
AIG United Kingdom Pension
Plan**
Excess Retirement Income
Plan
Supplemental Executive
Retirement Plan

--------------------------------------------------------------------------------

* Before September 1, 2008, AIG will provide the participant with: (a) a
memorandum setting forth benefit calculations and alternative forms of benefits
(including (i) any available elections as to timing of payments and (ii) the
available elections as to form of payments, including elections under
Section 6.2 of each of the AIG Excess Retirement Income Plan and Supplemental
Executive Retirement Plan (each as amended and restated effective January 1,
2008)) under each pension plan (with such calculations to give effect to
Section 9(c)(v) of the Employment Agreement); and (b) the forms or other
documents or instruments necessary for making the aforementioned elections under
each pension plan.
** For the avoidance of doubt, the AIG United Kingdom Pension Plan is a foreign
deferred compensation plan for purposes of Section 4 of the AIG Supplemental
Executive Retirement Plan.

 



--------------------------------------------------------------------------------



 



Schedule F
RELEASE OF CLAIMS
1. Release of Claims
     In partial consideration of the payments and benefits described in
Section 9 of the employment agreement (the “Employment Agreement”), effective
March 14, 2005, by and between Martin J. Sullivan (“Executive”) and American
International Group, Inc. (the “Company”) as amended by the letter between
Executive and the Company dated March 12, 2008 (the “Letter”), to which
Executive agrees Executive is not entitled until and unless he executes this
Release, Executive, for and on behalf of himself and his heirs and assigns,
subject to the following two sentences hereof, hereby waives and releases any
employment, compensation or benefit-related common law, statutory or other
complaints, claims, charges or causes of action of any kind whatsoever, both
known and unknown, in law or in equity, which Executive ever had, now has or may
have against the Company and its shareholders (other than C.V. Starr & Co., Inc.
and Starr International Company, Inc.), subsidiaries, successors, assigns,
directors, officers, partners, members, employees or agents (collectively, the
“Releasees”) by reason of facts or omissions which have occurred on or prior to
the date that Executive signs this Release, including, without limitation, any
complaint, charge or cause of action arising under federal, state or local laws
pertaining to employment, including the Age Discrimination in Employment Act of
1967 (“ADEA,” a law which prohibits discrimination on the basis of age), the
National Labor Relations Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, all as
amended; and all other federal, state and local laws and regulations. By signing
this Release, Executive acknowledges that he intends to waive and release any
rights known or unknown that he may have against the Releasees under these and
any other laws; provided, that Executive does not waive or release claims with
respect to the right to enforce (i) the Employment Agreement as amended by the
Letter and (ii) the letter from the Company to Executive dated June 30, 2008
(the “Unreleased Claims”). Notwithstanding the foregoing, Executive does not
release, discharge or waive any rights to indemnification that he may have under
the certificate of incorporation, the by-laws or equivalent governing documents
of the Company or its subsidiaries or affiliates, the laws of the State of
Delaware or any other state of which such subsidiary or affiliate is a
domiciliary, or any indemnification agreement between Executive and the Company,
or any rights to insurance coverage under any directors’ and officers’ personal
liability insurance or fiduciary insurance policy.
2. Proceedings
     Executive acknowledges that he has not filed any complaint, charge, claim
or proceeding, except with respect to an Unreleased Claim, if any, against any
of the Releasees before any local, state or federal agency, court or other body
(each individually a “Proceeding”). Executive represents that he is not aware of
any basis on which such a Proceeding could reasonably be instituted. Executive
(i) acknowledges that he will not initiate or cause to be initiated on his
behalf any Proceeding and will not participate in any Proceeding, in each case,
except as required by law; and (ii) waives any right he may have to benefit in
any manner from any relief (whether monetary or otherwise) arising out of any
Proceeding, including any Proceeding conducted by the Equal Employment
Opportunity Commission

 



--------------------------------------------------------------------------------



 



(“EEOC”). Further, Executive understands that, by executing this Release, he
will be limiting the availability of certain remedies that he may have against
the Company and limiting also his ability to pursue certain claims against the
Releasees. Notwithstanding the above, nothing in Section 1 of this Release shall
prevent Executive from (i) initiating or causing to be initiated on his behalf
any complaint, charge, claim or proceeding against the Company before any local,
state or federal agency, court or other body challenging the validity of the
waiver of his claims under the ADEA contained in Section 1 of this Release (but
no other portion of such waiver); or (ii) initiating or participating in an
investigation or proceeding conducted by the EEOC.
3. Time to Consider
     Executive acknowledges that he has been advised that he has twenty-one
(21) days from the date of receipt of this Release to consider all the
provisions of this Release and he does hereby knowingly and voluntarily waive
said given twenty-one (21) day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT HE
HAS READ THIS RELEASE CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO, AND HAS IN
FACT, CONSULTED AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS
GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY
OF THE RELEASEES, AS DESCRIBED IN SECTION 1 OF THIS RELEASE AND THE OTHER
PROVISIONS HEREOF. EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR
PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND EXECUTIVE AGREES TO
ALL OF ITS TERMS VOLUNTARILY.
4. Revocation
     Executive hereby acknowledges and understands that Executive shall have
seven (7) days from the date of his execution of this Release to revoke this
Release (including, without limitation, any and all claims arising under the
ADEA) and that neither the Company nor any other person is obligated to provide
any benefits to Executive pursuant to Section 9 of the Employment Agreement
until eight (8) days have passed since Executive’s signing of this Release
without Executive having revoked this Release, in which event the Company
immediately shall arrange and/or pay for any such benefits otherwise
attributable to said eight- (8) day period, consistent with the terms of the
Employment Agreement. If Executive revokes this Release, Executive will be
deemed not to have accepted the terms of this Release, and no action will be
required of the Company under any section of this Release.
5. No Admission
     This Release does not constitute an admission of liability or wrongdoing of
any kind by Executive or the Company.
6. General Provisions
     A failure of any of the Releasees to insist on strict compliance with any
provision of this Release shall not be deemed a waiver of such provision or any
other provision hereof. If any provision of this Release is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable, and in the event that any provision is determined to be
entirely

F-2



--------------------------------------------------------------------------------



 



unenforceable, such provision shall be deemed severable, such that all other
provisions of this Release shall remain valid and binding upon Executive and the
Releasees.
7. Governing Law
     The validity, interpretations, construction and performance of this Release
shall be governed by the laws of the State of New York without giving effect to
conflict of laws principles.
     IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand as of the
day and year set forth opposite his signature below.

             
 
 
 
DATE  
 
Martin J. Sullivan    

F-3